Name: 93/199/EEC: Commission Decision of 19 February 1993 concerning animal health conditions and veterinary certification for the importation of porcine semen from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  cooperation policy;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 1993-04-06

 Avis juridique important|31993D019993/199/EEC: Commission Decision of 19 February 1993 concerning animal health conditions and veterinary certification for the importation of porcine semen from third countries Official Journal L 086 , 06/04/1993 P. 0043 - 0048 Finnish special edition: Chapter 3 Volume 49 P. 0096 Swedish special edition: Chapter 3 Volume 49 P. 0096 COMMISSION DECISION of 19 February 1993 concerning animal health conditions and veterinary certification for the importation of porcine semen from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(1) , and in particular Articles 9 (2) and (3) and 10 (2) thereof, Whereas Member States import porcine semen in accordance with the provisions of Council Directive 90 /675/EEC(2) , as last amended by Regulation (EEC) No 1601/92(3) , which lays down the principles governing veterinary checks on products entering the Community from third countries; Whereas the list of third countries from which Member States are authorized to import porcine semen is established in Commission Decision 93/100/EEC(4) ; Whereas it appears that the animal health situation in the third countries on the list set out in Decision 93/100/EEC is satisfactory from the point of view of importation of porcine semen; whereas it is controlled by well-structured and organized veterinary services; Whereas the veterinary authorities of the third countries on the list set out in Decision 93/100/EEC have agreed to inform the Commission and the Member States within 24 hours of the occurrence of any of the following diseases: foot-and-mouth disease, swine vesicular disease, classical swine fever, African swine fever, porcine enteroviral encephalitis (Teschen disease) and vesicular stomatitis; whereas in the event of such notification the Commission will examine the situation in the third country concerned; Whereas the said competent veterinary authorities have undertaken to supervise officially the issuing of certificates arising from this Decision and to ensure that all supporting documentation on which certification may have been based remains on official files for at least 12 months following dispatch of the semen to which they refer; Whereas, with a view to semen exports to the Community, the said veterinary authorities have undertaken to approve semen collection centres, pursuant to Article 8 (3) (c) of the aforesaid Directive 90/429/EEC; Whereas the animal health certificate is adapted to take into account the animal health situation in each third country; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the import of semen of domestic animals of the porcine species which meets the requirements of the animal health certificate set out in Part 1 of the Annex hereto. This certificate must accompany consignments of porcine semen from those third countries appearing in Part 2 of the Annex. Article 2 Member States in which all collection centres contain only animals which have not been vaccinated against Auzeszky's disease, which give a negative reaction to the serum neutralization test or to the Elisa for Aujeszky's disease may refuse admission to their territory of semen from collection centres which do not have that status. Article 3 This Decision shall apply from the 60th day after its notification of the Member States. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 62. (2) OJ No L 373, 31. 12. 1990, p. 1. (3) OJ No L 173, 27. 6. 1992, p. 13. (4) OJ No L 40, 17. 2. 1993, p. 23. ANNEX PART 1 mm PART 2 List of third countries approved to use the model animal health certificate at Part 1 Austria (Burgenland, Salzburg, Tirol, Vorarlberg and Upper Austria) Canada Finland New Zealand Norway Sweden Switzerland United States of America